Citation Nr: 1145432	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran had active service from February 1961 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence subsequent to the hearing along with a waiver of regional office consideration of that evidence in the first instance.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma as a ground guidance missile systems specialist during service.  

2.  Hearing loss of either ear is not shown either in service or for 42 years following the Veteran's separation from service and competent evidence fails to identify a nexus between any currently existing hearing loss and the Veteran's period of service or any event thereof.

3.  Tinnitus is not shown in service or until noted in a letter from a private provider dated in February 2011, or 48 years following the Veteran's separation from service and competent evidence fails to identify a nexus between any currently existing tinnitus and the Veteran's period of service or any event thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by service, nor may tinnitus be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in March 2010.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the March 2010 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examinations, service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claims.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claims.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

Here the Veteran was afforded a VA examination in April 2010.  This examination included a complete review of the claims file and service treatment records.  The examiner then offered a detailed medical opinion regarding the hearing loss and tinnitus disorders.  This examination is adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided an etiology opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Decision

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims, in essence, that while serving on active duty he was exposed to acoustic trauma from working as a ground control missile man and that he developed hearing loss and tinnitus as a result.   He testified that he wore no protective hearing devices in service.

Service department records indicate that the Veteran's military occupational specialty during service was that of a ground control missile man.  In this instance, the Board accepts the Veteran's account that he sustained acoustic trauma in service as a result of exposure to missile launch noise while serving as a ground control missile man.  However, there is no showing of either hearing loss or tinnitus in service or for many years after service and, in addition, competent evidence linking the claimed disorders to service is absent from the claims folder.  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

In the Veteran's enlistment audiological examination in February 1961 a whisper test indicated normal hearing.  The Veteran did not undergo any audiological or hearing conservation examinations during service.  

The Veteran's January 1963 separation examination did not appear to include a hearing evaluation, although the audiologist in the April 2010 VA examination which follows determined the separation examination indicated normal hearing.

The Veteran was afforded a VA examination in April 2010.  An audiological evaluation reported that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
30
30
30
30
LEFT
25
35
80
85
85

Average pure tone thresholds, in decibels (dB), were 30 dB, right and 71.25 dB, left.  The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear, and 86 percent in the left ear.  

The examiner reviewed the claims file and service treatment records.  A whisper voice test at induction was noted to be normal and the separation test was also noted to be normal.  The examiner noted that he suffered from severe vertigo spells in 2005.  An audio examination at the Omaha VAMC in March 2005 revealed normal hearing through 4000 Hz. in the right ear; and mild to severe sensorineural hearing loss in the left ear.  At that time the Veteran denied having tinnitus.  The Veteran reported being in the artillery in service in a missile unit for 22 months and regularly experienced noise from firing missiles.  Subsequent to service he worked as a banker for 41 years, and occasionally hunted.  He denied any ear disease, head or ear trauma, and any current dizziness or imbalance.  

The Veteran reported only a 3 to 4 year history of tinnitus.  He was asked if he had ringing in his ears when he had his March 2005 dizzy spells and he said, "Well that was 5 years ago, so I don't think so."  He was asked if he had ringing in his ears during service or shortly thereafter and he replied, "That was so long ago, I know I was around a lot of noise.  I can't remember that long ago." 

The examination summarized noting that the Veteran had normal hearing at separation from service.  He did not incur a permanent hearing loss in either ear as a result of acoustic trauma during military service.  There was a high correlation between hearing loss and tinnitus and noise exposure.  The presence of a ratable hearing loss from service or the audiometric configuration consistent with noise exposure was a strong indicator that any reported tinnitus was also from noise exposure.  Conversely normal hearing from service strongly suggests that any reported tinnitus was less likely to be from noise exposure.  Since the Veteran's hearing was normal at separation it is less likely as not the reported tinnitus was from military noise exposure.  Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which disappears in 16 to 48 hours after exposure to loud noise.  Impulse sound may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  The rationale was the examiner's clinical experience as a licensed audiologist.

Subsequent to the April 2010 VA examination, the Veteran submitted a February 2011 letter, from Craig A. Foss, Au.D.  Dr. Foss noted that the Veteran was seen with complaints of hearing loss and tinnitus.  He reported difficulty understanding conversation in many listening situations and had a constant tinnitus which he first noticed in the early 1960's after being exposed to the noise of rifles and missile firing.  Dr. Foss reported that he reviewed some of the Veteran's service and military records.  Since that time he had not been exposed to any significant amount of noise.  He denied ear pain, drainage, rapidly progressive hearing loss, balance or dizziness problems, or sensitivity to loud sounds.  An audiogram revealed a mild flat sensorineural hearing loss in the right ear; and severe high frequency sensorineural hearing loss in the left ear.  The diagnoses were asymmetrical sensorineural hearing loss and tinnitus.  Dr. Foss opined that it was quite likely that the noise exposure the Veteran suffered during military service was the beginning of his hearing loss and tinnitus.  The type and degrees of his hearing loss was consistent with noise induce hearing loss.  

Subsequent to the August 2011 Travel Board hearing, the Veteran submitted a copy of a September 2011 letter, from Mark Carlson, M.D., with waiver of consideration by the RO.  In his letter Dr. Carlson referenced Dr. Foss's letter.  He noted that the Veteran developed asymmetrical sensory neural hearing loss and tinnitus.  This was reported for some time.  Dr. Foss felt that noise exposure during military service was a definite factor in causing his hearing loss.  Dr. Carlson noted that he had extensively reviewed the Veteran's medical records through his service career and immediately thereafter.  His findings were that at entrance to service there was no hearing loss noted.  At the end of his service there was no specific audiology evaluation completed.   In 2005 he was seen at the VAMC and noted to have dizziness and tinnitus.  Dr. Carlson stated that the Veteran incorrectly reported that he had not had any hearing loss prior to this.  He also noted that tinnitus may not initially be linked to hearing loss.  

Based on the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability and tinnitus is not warranted.  The evidence of record indicates that the Veteran did not experience chronic symptoms of hearing loss or tinnitus during service.  His bilateral hearing was entirely normal throughout service and at the time of service separation.  The Board finds there is no credible and competent evidence of record demonstrating that the Veteran suffered a bilateral hearing loss or tinnitus during service.  The Board also finds that the Veteran did not experience continuous symptoms of hearing loss or tinnitus from separation from service and that the Veteran's hearing loss and tinnitus did not manifest to a compensable degree within a year after separation from service.  

The Veteran now essentially contends that his hearing loss and tinnitus began during service.  After weighing the lay and medical evidence of record, the Board finds that the Veteran's assertions are not credible. 

The Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss and tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history in March 2005 his right ear hearing was normal through 4000 Hz; and he had a severe asymmetrical hearing loss in the left ear.  He denied any history or complaints of symptoms of tinnitus at that time. 

Specifically, the service separation examination report did not reflect any hearing disorder or tinnitus.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation. See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Additionally, the Board notes that the post-service medical evidence does not reflect complaints or treatment related to hearing loss or tinnitus for 42 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1963) and initial reported symptoms related to hearing loss and tinnitus in March 2005 (a 42-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).   

The Board has weighed the Veteran's statements and testimony as to onset and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, medical findings at service separation, and the absence of complaints or treatment for decades after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation or manifestation of hearing loss and tinnitus to a compensable degree within one year of separation from service. 

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss and tinnitus is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence. 
The Veteran is certainly competent to testify as to symptoms such as hearing loss and tinnitus, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (certain disabilities are not conditions capable of lay diagnosis). The record contains several nexus opinions. 

Dr. Foss's February 2011 letter contains an opinion stating that it was quite likely that the noise exposure the Veteran suffered during military service was the beginning of his hearing loss and tinnitus.  The type and degrees of his hearing loss was consistent with noise induced hearing loss.  The doctor specifically noted the Veteran reported difficulty understanding conversation in many listening situations and had a constant tinnitus which he first noticed in the early 1960's after being exposed to the noise of rifles and missile firing.  The Board finds this opinion to be of little probative value.  It is apparent that the medical opinion noting that the Veteran's hearing loss and tinnitus is due to service is based entirely on the Veteran's self-reported medical history.  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).  Moreover, the Veteran's self-reported history has already been found not credible.  The medical opinion is not substantiated by the clinical records.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

Dr. Carlson's September 2011 letter noted that he had extensively reviewed the Veteran's medical records through his service career and immediately thereafter.  He noted that at entrance to service there was no hearing loss noted; and, at the end of his service there was no specific audiology evaluation completed.   In 2005 the Veteran was seen at the VAMC with dizziness and tinnitus.  Dr. Carlson stated that the Veteran incorrectly reported that he had not had any hearing loss prior to this.  He also noted that tinnitus may not initially be linked to hearing loss.  

Again, the Board finds that this opinion is of little probative value.  Dr. Carlson did not provide any rationale for his opinion that the Veteran's current hearing loss and tinnitus were due to noise exposure during service.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187   (1999). 

The Board finds the April 2010 VA audiologist's nexus opinion to be more probative than the private opinions.  The VA audiologist based his opinion on an accurate history, noting no hearing loss or tinnitus during service.  The examiners then provided an opinion after a review of the Veteran's records and a thorough examination of the Veteran's ears. 

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claims, as the weight of the evidence shows that the Veteran's current bilateral hearing loss and tinnitus disabilities did not begin during service, did not manifest to a compensable degree within one year of service, and were not causally or etiologically related to service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims of service connection for bilateral hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


